Name: 2013/494/EU: Commission Decision of 9Ã October 2013 on a measure taken by Finland according to Article 11 of Directive 2006/42/EC of the European Parliament and of the Council relating to a screw conveyor for carrots and kohlrabi (notified under document C(2013) 6392) Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  mechanical engineering;  technology and technical regulations;  consumption;  plant product;  Europe
 Date Published: 2013-10-11

 11.10.2013 EN Official Journal of the European Union L 270/5 COMMISSION DECISION of 9 October 2013 on a measure taken by Finland according to Article 11 of Directive 2006/42/EC of the European Parliament and of the Council relating to a screw conveyor for carrots and kohlrabi (notified under document C(2013) 6392) (Text with EEA relevance) (2013/494/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2006/42/EC of the European Parliament and of the Council of 17 May 2006 on machinery, and amending Directive 95/16/EC (1), and in particular Article 11 thereof, Whereas: (1) In accordance with the procedure set out in Article 11(2) of Directive 2006/42/EC, the Finnish authorities notified to the Commission and to the other Member States a measure relating to a screw conveyor for carrots and kohlrabi of the type TSF 350 manufactured by Cabinplant A/S, Foresbjergvej 9, 5683 Haarby, Denmark. The machinery bore the CE marking and was accompanied by an EC Declaration of conformity. (2) The measure was motivated by the non-conformity of the machinery with the following essential health and safety requirements of Annex I to Directive 2006/42/EC:  1.3.7  Risks related to moving parts  1.3.8  Choice of protection against risks arising from moving parts  1.4.2.2  Interlocking moveable guards  2.1.1 (d) and (e)  Foodstuffs machinery  cleaning. (3) The measure followed an accident that occurred during cleaning of the machinery when the operator reached into the drainpipe of the conveyor to free blocked vegetables while the screw was running, sustaining injuries to his fingers. The flap preventing access to the drain pipe was a fixed guard. Since it had to be opened several times per day for cleaning, the Finnish authorities considered that an interlocking moveable guard should be fitted. Furthermore, the Finnish authorities noted that the machine could not be effectively cleaned while at a standstill as specified in the instructions. (4) In accordance with Article 11(3) of Directive 2006/42/EC, the Commission asked the manufacturer Cabinplant A/S to present his observations on the measure. The manufacturer replied that the type TSF 350 screw conveyor had been designed and manufactured by a supplier and purchased by Cabinplant A/S for fitting into an integrated system. He stated if future screw conveyors of this type were purchased he would ensure that they complied with the requirements of Directive 2006/42/EC. (5) Examination of the evidence provided by the Finnish authorities and of the observations communicated by the manufacturer confirms that the screw conveyor of the type TSF 350 not fitted with an interlocking moveable guard to prevent access to the drainpipe while the screw is running fails to comply with the essential health and safety requirements of Annex I to Directive 2006/42/EC and that this non-conformity gives rise to a serious risk of injury to operators, HAS ADOPTED THIS DECISION: Article 1 The measure taken by the Finnish authorities prohibiting the placing on the market of screw conveyors of the type TSF 350 not fitted with an interlocking moveable guard to prevent access to the drainpipe while the screw is running is justified. Article 2 This Decision is addressed to the Member States. Done at Brussels, 9 October 2013. For the Commission Antonio TAJANI Vice-President (1) OJ L 157, 9.6.2006, p. 24.